DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9 December 2020 have been considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Cynthia M. Gilbert on 14 February 2021.
The application has been amended as follows: 
Claim 1 is amended from, “transmitting, by the access control management system” to “and transmitting, by the access control management system” (in the final transmitting step).
Claim 8 is amended from, “to the key management system message encryption key” to “to the key management system message, the encryption key” (in the first transmitting step), and from, “transmitting, by the access control management system” to “and transmitting, by the access control management system” (in the second transmitting step).
Claim 9 is amended from, “transmitting, by the access control management system” to “and transmitting, by the access control management system” (in the final transmitting step).
Allowable Subject Matter
Claims, 1, 2, and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Raghuram (USPN 2014/0089658) discloses a method for distributing encrypted cryptographic data (0057) including receiving, by an access control management system maintained by a first entity (network 104), from a first client device (customer computing device 102), a request for, transmission, to a second client device (cloud service provider environment 108), of a message encryption key (symmetric cryptographic key, 0035), the request including the message encryption key, wherein the message encryption key is generated by the first client device (Fig 6. 614) and encrypted with a public key (Fig 6. 620) of a key management system maintained by a second entity separate from the first entity (key management server 108), and wherein the second client device is identified by the first client device (destination, Fig 6. 622), transmitting, by the access control management system , to the key management system, the message encryption key (0056); receiving, by the access control management system, from the key management system, the message encryption key decrypted with a private key of the key management system (Fig. 9 block 922) and encrypted with a public key of a message recipient associated with the second client device (block 924, 0057); transmitting, by the access control management system, to the second client device, the encryption key (block 926, 0057). Raghuram does not disclose transmitting, by the access control management system, to a key management system, the message encryption key, rather the host transmits the message encryption key to the management server 106. One might understand the host of Raghuram to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JACOB LIPMAN/Primary Examiner, Art Unit 2434